Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on February 2, 2021 (the “Response”), the Applicant amends claims 1, 4, 8-9 and 14. Claims 1-20 are pending, of which claims 1, 8 and 14 are independent.
Response to Arguments
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. 
The Applicant argues, “Claims 1-3, 5-8, and 10-13 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication No. 2009/0313468 to Hazelwood et al. (hereinafter "Hazelwood"), in view of U.S. Publication No. 2010/0293541 to Pall et al. (hereinafter "Pall") … As such, Hazlewood fails to teach the above recited claim features. Pall was not relied upon by the Office to teach the pre-amended features, and Pall does not cure the deficiencies in Hazlewood. Pall is directed to performing installation actions on different remote systems and is not concerned with certificates. See Pall, Abstract. Although Pall discusses pre-installed code being replaced by new code in a remote system and transferring the new code to a directory at [0086], this does not teach the above claim features. …  withdrawal of this rejection of claims 1-3 and 5-7.” 
 In response, the Examiner clarifies that Hazelwood teaches exchange of certificates between any computing system (Hazlewood: Abstract and paragraph 0036) and Pall teaches remote installation in a server environment (Pall: Abstract). Hence, the system of Hazlewood and Pall teaches the limitation "copying, by the monitoring computer system, the instrumentation program  code into a server computer system  without modifying a communication application module stored in the server computer system that is independent of the monitoring computer 
 Further, the Applicant argues, “Amended claim 8 recites, in part: … The Office concedes Hazlewood does not teach "copying, by the monitoring computer system, the instrumentation program code into a client computer system without modifying a communication application module stored in the client computer system …  Accordingly, Applicant requests withdrawal of this rejection of claims 8 and 10-13”.
In response, the Examiner clarifies that the Officer Action intended to say that Hazlewood does not ‘explicitly’ teach the claim limitation and relies upon Pall to explicitly teach the said claim limitations. Further, the Examiner finds that one of ordinary skill in the art would interpret the claim limitation “copying” to include all forms of file-copy as known to one of ordinary skill in the art in the Windows, UNIX and other OS environments.
Further, the Applicant argues, “Claims 14-16 and 18-19 were rejected under 35 U.S.C. § 103 as ostensibly being unpatentable over Hazelwood, in view of Pall, and in further view of U.S. Publication No. 2014/0059174 to Chouanard et al. (hereinafter "Chouanard"). Applicant respectfully traverses this rejection. Amended claim 14 recites, in part "storing instrumentation program code in a monitoring computer system that is independent of a proxy computer system, a client computer system, and a server computer system." For at least similar reasons discussed above with respect to claim 1, Hazlewood and Pall fail to this claim feature. Further, Chouanard fails to cure the deficiencies in Hazlewood and Pall. Chouanard was not relied upon by the Office to teach the pre-amended features.  … rejection of claims 14-16 and 18-19. 
In response, the Examiner highlights that Hazlewood teaches a monitoring computer system that is independent of a proxy computer system, a client computer system, and a server computer system (Hazlewood: Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different as per broadest reasonable interpretation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood et al (US Patent Publication No. 20090313468 A1; hereinafter Hazlewood) in view of Pall et al (US Patent Publication No. 20100293541; hereinafter Pall).
Regarding claim 1, Hazlewood teaches:
A method, comprising: storing, in a [server], instrumentation program code (Hazlewood: Figure 1, elements 104 and 105 provides for a server (monitoring computer system) and a server application (instrumentation program code)); and
[implementing], by the [server], the instrumentation program code into a server computer system that is independent of the monitoring computer system without modifying a communication (Hazlewood: Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different as per broadest reasonable interpretation; Figure 3, element 308 provides for Application (in the Server)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0082 provide for the implementation (copying) of the Application (element 308, figure 3) in the server; Paragraph 0049 along with figure 2, elements 212 and 222 provide provides for a communications unit (modem and network adapter) which is equivalent to the communication application module which is distinct from the application (element 308, figure 3); Note: Paragraph 0042 in the Application’s Specification provides for a reasonable interpretation of the monitoring computing system may be the client, the server or the proxy computer system and it may also be performed by multiple computer systems and also the combination into a single computer system), 
wherein the instrumentation program code, when executed, causes the server computer system to perform operations including: intercepting a message sent by a client computer system to the communication application module, the client computer system independent of the monitoring computer system (Hazlewood: Figure 3, element 308 provides for Application (Server)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate); Paragraph 0049 provides for a communications unit which is equivalent to the communication application module); 
detecting a digital certificate included in the message (Hazlewood: Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate)); 
determining an expiration time of the digital certificate (Hazlewood: Abstract and figure 5, element 508 provides for determining expiration of certificate; Paragraphs 0013, 0026, 0027, 0028, 0029, 0061, 0062, 0063, 0064, 0065, 0066, 0067, 0070 provides for determining an expiration time of the digital certificate); and 
(Hazlewood: Figures 6 and 7 (entire figure) as well as paragraphs 0072, 0073, 0080 provides for renewal of the digital certificate).
Since Hazlewood does not explicitly teach the special case wherein storing, in a monitoring computer system, instrumentation program code and copying, by the monitoring computer system, the instrumentation program code into a server computer system without modifying a communication application module stored in the server computer system, Pall in a similar field of endeavor (Simplified Remote System Communications) teaches, storing, in a monitoring computer system, instrumentation program code and copying, by the monitoring computer system, the instrumentation program code into a server computer system without modifying a communication application module stored in the server computer system (Pall: Figure 1, element 160 provides for an Installer System (Monitoring computer system) and paragraphs 0006 and 0067 provides for remote installation technique of software module (instrumentation program code i.e. setup.exe) from installer system to a remote system—which implies that the software module is stored in the Installer System; Figure 2 (entire figure) and paragraph 0006, 0027, 0028, 0029, 0038 and 0067 provides for copying a file (setup.exe—instrumentation program code (software module) from one location (first location) to another (second location)—where the first location is the Installer System and the second location is the Remote System (Server Computer System)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Automatic Certificate Renewal System & Method of Hazlewood with the Simplified Remote System Installation Management of Pall such that, the modified system & method of Hazlewood and Pall stores, in a monitoring computer system, instrumentation program code and copies, by the monitoring computer system, the instrumentation program code into a server computer system without modifying a communication application module stored in the server computer system. One would have been motivated to make such a combination in order to simplify the installation of software module/code (Pall: Paragraphs 0009-0010).
Regarding claim 2, the rejection of claim 1 is incorporate. Hazlewood teaches:
The method of claim 1, wherein initiating the renewal comprises sending, by the monitoring computer system, a notification to a user of the digital certificate alerting the user of the expiration time (Hazlewood: Figure 6, element 508 and paragraphs 0063, 0065, 0066, 0071, and 0084 provides for notifying the other party (user) about the expiring certificate).
Regarding claim 3, the rejection of claim 1 is incorporate. Hazlewood teaches:
The method of claim 1, wherein initiating the renewal comprises sending, by the monitoring computer system, a renewal request to an issuer of the digital certificate to issue a replacement digital certificate (Hazlewood: Paragraph 0076 provides for renewal request to a certificate authority for a replacement certificate). 
Regarding claim 5, the rejection of claim 1 is incorporate. Hazlewood teaches:
The method of claim 1, further comprising: intercepting, by the instrumentation program code, a different message sent by the communication application module to the client computer system; and detecting, by the instrumentation program code, a digital certificate included in the different message (Hazlewood: Paragraph 0057 provides for secure handshake message (different message) and validating (detecting) a certificate).
Regarding claim 6, the rejection of claim 1 is incorporate. Hazlewood teaches:
The method of claim 1, wherein the communication application module receives the message during the intercepting (Hazlewood: Paragraphs 0087 and 0088 provides for exchange of certificates which is equivalent to receiving the message).
Regarding claim 7, the rejection of claim 1 is incorporate. Hazlewood teaches:
The method of claim 1, further comprising initiating the renewal in response to determining that the expiration time is within a threshold of a current time (Hazlewood: Paragraph 0028 provides for a predetermined period (within a threshold of a current time) to determine expiration of certificates; Paragraph 0087 provides for initiating renewal).
Regarding claim 8, Hazlewood teaches:
A method, comprising: storing, in a monitoring computer system, instrumentation program code (Hazlewood: Figure 1, element 104 and 105 provides for a server (monitoring computer system) and a server application (instrumentation program code); Pall: Figure 1, element 160 provides for an Installer System (Monitoring computer system) and paragraphs 0006 and 0067 provides for remote installation technique of software module (instrumentation program code i.e. setup.exe) from installer system to a remote system—which implies that the software module is stored in the Installer System); and
copying, by the monitoring computer system, the instrumentation program code into a client computer system without modifying source code of digital certificate of a communication application module stored in the client computer system (Pall: Figure 2 (entire figure) and paragraph 0006, 0027, 0028, 0029, 0038 and 0067 provides for copying a file (setup.exe—instrumentation program code (software module) from one location (first location) to another (second location)—where the first location is the Installer System and the second location is the Remote System (Client Computer System); Hazlewood: Figure 3, element 304 provides for Application (Client)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0082 provide for the implementation (copying) of the Application (element 304, figure 3) in the client Paragraph 0049 along with figure 2, elements 212 and 222 provide provides for a communications unit (modem and network adapter) which is equivalent to the communication application module which is distinct from the application (element 308, figure 3); Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different as per broadest reasonable interpretation; Note: Paragraph 0042 in the Application’s Specification provides for the monitoring computing system may be the client, the server or the proxy computer system and it may also be performed by multiple computer systems and also the combination into a single computer system)), 
wherein the copying of the instrumentation program code comprises calling from the monitoring computer system to the communication application module to identity the digital certificate (Hazlewood: Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different or the same as per broadest reasonable interpretation; Figure 6, elements 602 and 604 provides for receiving the certificate and examining the certificate; Paragraphs 0008 and 0009 provide for identifying the certificate);
wherein the instrumentation program code, when executed, causes the client computer system to perform operations including: identifying via the instrumentation program code, the digital certificate upon the communication application module sending a message to a server computer system (Hazlewood: Figure 3, element 304 provides for Application (Client)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate); Paragraph 0049 provides for a communications unit which is equivalent to the communication application module); 
detecting the digital certificate included in the message (Hazlewood: Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate)); 
determining an expiration time of the digital certificate (Hazlewood: Abstract and figure 5, element 508 provides for determining expiration of certificate; Paragraphs 0013, 0026, 0027, 0028, 0029, 0061, 0062, 0063, 0064, 0065, 0066, 0067, 0070 provides for determining an expiration time of the digital certificate); and 
initiating a renewal of the digital certificate (Hazlewood: Figures 6 and 7 (entire figure) as well as paragraphs 0072, 0073, 0080 provides for renewal of the digital certificate).
Regarding claim 10, the rejection of claim 8 is incorporate. Hazlewood teaches:
(Hazlewood: Paragraph 0054 provides for secure handshake message (different message) and validating (detecting) a certificate).
Regarding claim 11, the rejection of claim 8 is incorporate. Hazlewood teaches:
The method of claim 8, wherein the server computer system receives the message during the intercepting (Hazlewood: Paragraphs 0087 and 0088 provides for exchange of certificates which is equivalent to receiving the message).
Regarding claim 12, the rejection of claim 8 is incorporate. Hazlewood teaches:
The method of claim 8, further comprising initiating the renewal in response to determining that the expiration time is within a threshold of a current time (Hazlewood: Paragraph 0028 provides for a predetermined period (within a threshold of a current time) to determine expiration of certificates; Paragraph 0087 provides for initiating renewal).
Regarding claim 13, the rejection of claim 8 is incorporate. Hazlewood teaches:
The method of claim 8, further comprising initiating the renewal by sending a message to the monitoring computer system, the message including a notification of the expiration time (Hazlewood: Figure 6, element 508 and paragraphs 0063, 0065, 0066, 0071, and 0084 provides for notifying the other party (entity or monitoring computer system) about the expiring certificate).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood et al (US Patent Publication No. 20090313468 A1; hereinafter Hazlewood) in view of Pall et al (US Patent Publication No. 20100293541; hereinafter Pall) in view of Date et al (US Patent Publication No. 20040214560 A1; hereinafter Date).
Regarding claim 4, the rejection of claim 1 is incorporate. 
The method of claim 1, wherein the monitoring computer system does not access to source code of the communication application module (Hazlewood: Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different as per broadest reasonable interpretation—and this implies the source code may be placed in a memory or another computer by restricting the access of the monitoring computer system to the source code);
Since Hazlewood in view of Pall does not teach the method of claim 1, wherein program code for the communication application module is compiled before the copying wherein the monitoring computer system does not access to source code of the communication application module, Date in a similar field of endeavor (Modular Software Updates for Remote Devices) teaches wherein program code for the communication application module is compiled before the copying (Date: Figure 4, element 304 and paragraph 0044 provides for compiling the program code (opcode) before sending (copying) to the server).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Automatic Certificate Renewal System & Method of Hazlewood with the Simplified Remote System Installation Management of Pall with the Modular Software Updates for Remote Devices of Date such that, the program code for the communication application module is compiled before the copying. One would have been motivated to make such a combination in order to simplify the installation of software module/code on heterogeneous remote systems, reduce overhead associated with deploying additional software and provide ease with management of heterogeneous systems (Date: Paragraphs 0007-0008).
Regarding claim 9, the rejection of claim 8 is incorporate. Date teaches: 
The method of claim 8, wherein the copying occurs in response to an issuance of the digital certificate (Hazlewood: Figure 6, elements 608 and 610 provides for issuance and receiving (copying) of a new certificate);
(Date: Figure 4, element 304 and paragraph 0044 provides for compiling the program code (opcode) before sending (copying) to the server).
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood et al (US Patent Publication No. 20090313468 A1; hereinafter Hazlewood) in view of Pall et al (US Patent Publication No. 20100293541; hereinafter Pall) in view of Chouanard et al (US Patent Publication 20140059174; hereinafter Chouanard).
Regarding claim 14, Hazlewood teaches: 
A method, comprising: storing, instrumentation program code in a monitoring computer system, that is independent of a proxy computer system, a client computer system and a server computer system (Hazlewood: Paragraph 0036 provides for “software applications may execute on any computer in data processing environment”—implying that the monitoring computer and server may be different as per broadest reasonable interpretation—and this implies the source code may be placed in a memory or another computer by restricting the access of the monitoring computer system to the source code; Figure 1, element 104 and 105 provides for a server (monitoring computer system) and a server application (instrumentation program code); Pall: Figure 1, element 160 provides for an Installer System (Monitoring computer system) and paragraphs 0006 and 0067 provides for remote installation technique of software module (instrumentation program code i.e. setup.exe) from installer system to a remote system—which implies that the software module is stored in the Installer System); and 
copying, by the monitoring computer system, the instrumentation program code into a proxy computer system without modifying a communication application module stored in the proxy computer system (Hazlewood: Paragraph 0031 provides for a proxy server and the method of Hazlewood may be implemented with a proxy server; Figure 3, element 308 provides for Application (Server)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0082 provide for the implementation (copying) of the Application (element 308, figure 3) in the client Paragraph 0049 along with figure 2, elements 212 and 222 provide provides for a communications unit (modem and network adapter) which is equivalent to the communication application module which is distinct from the application (element 308, figure 3); Note: Paragraph 0042 in the Application’s Specification provides for the monitoring computing system may be the client, the server or the proxy computer system and it may also be performed by multiple computer systems and also the combination into a single computer system); Pall: Figure 2 (entire figure) and paragraph 0006, 0027, 0028, 0029, 0038 and 0067 provides for copying a file (setup.exe—instrumentation program code (software module) from one location (first location) to another (second location)—where the first location is the Installer System and the second location is the Remote System (Client Computer System)), 
wherein the instrumentation program code, when executed, causes the proxy computer system to perform operations including: intercepting a first message sent by a client computer system to the communication application module (Hazlewood: Figure 3, element 308 provides for Application (Proxy Server)—which is equivalent to the instrumentation program code; Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate); Paragraph 0049 provides for a communications unit which is equivalent to the communication application module); 
detecting a digital certificate included in the first message (Hazlewood: Paragraphs 0051, 0052, 0057, 0059 provides for intercepting (read/manipulating) a message (certificate)); 
determining an expiration time of the digital certificate (Hazlewood: Abstract and figure 5, element 508 provides for determining expiration of certificate; Paragraphs 0013, 0026, 0027, 0028, 0029, 0061, 0062, 0063, 0064, 0065, 0066, 0067, 0070 provides for determining an expiration time of the digital certificate); 
initiating a renewal of the digital certificate (Hazlewood: Figures 6 and 7 (entire figure) as well as paragraphs 0072, 0073, 0080 provides for renewal of the digital certificate); and 
(Automatic Distribution of Certificates) teaches, sending a second message to a server computer system based on the first message (Chouanard: Figure 15, element 1550 provides for a proxy server and element 1520 provides for a remote server and element 1540 along with paragraphs 0155, 0159, 0167, 0168 provides for an object, wherein the object is a certificate and the object is transmitted from the proxy server to the remote server).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Automatic Certificate Renewal System & Method of Hazlewood with the Simplified Remote System Installation Management of Pall with the Automatic Distribution of Certificates using Proxy of Chouanard such that, the modified system and method of Hazlewood, Pall and Chouanard sends a second message to a server computer system based on the first message [where the first message includes a digital certificate]. One would have been motivated to make such a combination in order to provide remote services and improve security (Chouanard: Paragraphs 0006-0009).
	Regarding claim 15, the rejection of claim 14 is incorporate. Hazlewood teaches:
The method of claim 14, further comprising initiating the renewal by sending a message to the monitoring computer system, the message including a notification of the expiration time (Hazlewood: Figure 6, element 508 and paragraphs 0063, 0065, 0066, 0071, and 0084 provides for notifying the other party (user) about the expiring certificate).
	Regarding claim 16, the rejection of claim 14 is incorporate. Hazlewood teaches:
The method of claim 14, wherein initiating the renewal comprises sending, by the monitoring computer system, a renewal request to an issuer of the digital certificate to issue a replacement digital certificate (Hazlewood: Paragraph 0076 provides for renewal request to a certificate authority for a replacement certificate).
Regarding claim 18, the rejection of claim 14 is incorporate. Hazlewood teaches:
(Chouanard: Paragraphs 0187 and 0175 as well as figure 16, element 1665 provides for a third message sent by the server computer to the proxy computer system—wherein the message includes a digital certificate).
	Regarding claim 19, the rejection of claims 14 and 18 are incorporate. Hazlewood teaches:
The method of claim 18, further comprising sending, by the proxy computer system, a fourth message to the client computer system based on the third message (Hazlewood: Paragraph 0054 provides for secure handshake message (different message) and validating (detecting) a certificate—where the server of Hazlewood is the proxy server that communicates with the client).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood et al (US Patent Publication No. 20090313468 A1; hereinafter Hazlewood) in view of Pall et al (US Patent Publication No. 20100293541; hereinafter Pall) in view of Chouanard et al (US Patent Publication 20140059174; hereinafter Chouanard) in view of Date et al (US Patent Publication No. 20040214560 A1; hereinafter Date).
Regarding claim 17, the rejection of claim 14 is incorporate. Since Hazlewood in view of Pall in view of Chouanard does not teach the method of claim 14, wherein program code for the communication application module is compiled before the copying, Date in a similar field of endeavor (Modular Software Updates for Remote Devices) teaches wherein program code for the communication application module is compiled before the copying (Date: Figure 4, element 304 and paragraph 0044 provides for compiling the program code (opcode) before sending (copying) to the server).
Hazlewood with the Simplified Remote System Installation Management of Pall with the Automatic Distribution of Certificates using Proxy of Chouanard with the Modular Software Updates for Remote Devices of Date such that, the program code for the communication application module is compiled before the copying. One would have been motivated to make such a combination in order to simplify the installation of software module/code on heterogeneous remote systems, reduce overhead associated with deploying additional software and provide ease with management of heterogeneous systems (Date: Paragraphs 0007-0008).	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hazlewood et al (US Patent Publication No. 20090313468 A1; hereinafter Hazlewood) in view of Pall et al (US Patent Publication No. 20100293541; hereinafter Pall) in view of Chouanard et al (US Patent Publication 20140059174; hereinafter Chouanard) in view of Ramachandran et al (US Patent Publication No. 20080005733 A1; hereinafter Ramachandran).
Regarding claim 20, the rejection of claim 14 is incorporate. Hazlewood teaches:
The method of claim 14, further comprising updating the instrumentation program code by replacing the previously copied instrumentation program code with updated instrumentation program code (Pall: Paragraph 0086 provides for replacing pre-installed code (previously copied instrumentation program code) with new code (updated instrumentation program code); Note: Since the Application (elements 304 and 308, figure 3) of Hazlewood is different from the Communications module, the communication module is not updated with code and Pall teaches targeted updating of software code in remote devices)
Since Hazlewood in view of Pall in view of Chouanard does not explicitly teach excluding code updates for the communication application module, Ramachandran teaches excluding code updates for the communication application module (Ramachandran: Paragraph 0030 provides for avoiding program updates of firmware or software—where firmware is equivalent to the communication application module).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Automatic Certificate Renewal System & Method of Hazlewood with the Simplified Remote System Installation Management of Pall with the Automatic Distribution of Certificates using Proxy of Chouanard with the System & Method for updating software or firmware of Ramachandran such that, the modified method of Hazlewood, Pall, Chouanard and Pall excludes code updates for the communication application module. One would have been motivated to make such a combination in order to simplify and customize the installation of software module/code on heterogeneous remote systems, reduce overhead associated with deploying additional software and provide ease with management of heterogeneous systems and avoid updates that might potentially disable the device (Ramachandra: Paragraph 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent Publication 20050071630; 20130238895; 20110126001; and 20180262346.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/Tischi Balachandra/Examiner, Art Unit 3662